This is an appeal from the action of the State Board of Equalization in overruling protest filed by the St. Louis Smelting  Refining Company regarding its gross production tax for the year 1919.
The agreed statement of facts in this case is identical with the agreed statement of facts in the case of In re Protest of Bendelari, Agent, Gross Production Tax, 1919, decided January 8, 1921, 82 Okla. 97, 198 P. 606, and the questions for review are precisely the same in both cases.
Under these circumstances, the judgment of the Board of Equalization must be affirmed upon authority of In re Protest Bendelari, Agent, Gross Production Tax, 1919, supra.
HARRISON, C. J., and PITCHFORD, NICHOLSON, and ELTING, JJ., concur. *Page 129